

114 S1653 IS: Equalizing the Playing Field for Agents and Brokers Act
U.S. Senate
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1653IN THE SENATE OF THE UNITED STATESJune 23, 2015Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Patient Protection and Affordable Care Act to enhance access for independent agents
			 and brokers to information regarding marketplace enrollment.
	
 1.Short titleThis Act may be cited as the Equalizing the Playing Field for Agents and Brokers Act.
		2.Enhancing access for independent agents and brokers
 (a)Agent and broker and consumer support lineNot later than 30 days after the date of enactment of this Act, the Secretary of Health and Human Services shall establish a dedicated toll-free customer service support help line to enable certified health insurance agents and brokers to seek assistance regarding qualified health plans offered in the Federal health insurance marketplace.
 (b)National producer numberSection 1312(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(e)) is amended— (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively and redesignating the margins accordingly;
 (2)by striking The Secretary shall and inserting the following:  (1)In generalThe Secretary shall; and
 (3)by adding at the end the following:  (2)List of agents and brokersNot later than 14 days after the date of the enactment of this paragraph, the Secretary shall make available on the Internet website maintained by the Federal Government for health insurance coverage (healthcare.gov or any subsequent Internet site (or sites) that is established in whole or in part by the Federal Government to facilitate enrollment in qualified health plans, the receipt of tax credits or cost sharing reduction assistance, or comparisons of available qualified health plans) a list of all agents and brokers who have been trained and are currently certified by the Federal Exchange, including their name and National Producer number and if available their business address, electronic mail address, website, and phone number. The Secretary shall enter into a contract with the National Insurance Producers Registry to regularly verify, at least on a monthly basis, the licensure status of all agents and brokers who have been trained and are currently certified by the Federal Exchange and a mechanism shall be developed and made accessible to all certified agents and brokers to enable such agents and brokers to submit any changes to their contact and licensure information to the Secretary so that such website updates contain accurate agent and broker contact information.
 (3)New information disclosureNot later than 5 business days after the promulgation of any new regulation, or issuance of any guidance, technical letter, or other official policy statement that impacts the enrollment of individuals in qualified health plans, the receipt of tax credits or cost sharing reduction assistance, or comparisons of available qualified health plans, the Secretary shall provide all navigators (under section 1311(i)), agents, and brokers who have been trained and are currently certified by the Federal Exchange with a clear description of such policy changes, including specific practical guidance as to how certified navigators, agents, and brokers can best assist their clients and help clients take advantage of any such policy changes..